Citation Nr: 0304873	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether reduction of a 50 percent rating for service-
connected schizophrenia was warranted.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that implemented a 
reduction to 10 percent of the 50 percent rating assigned for 
service-connected schizophrenia, effective October 1, 2000.  
In June 2001, the Board remanding the case for further 
evidentiary development.


FINDINGS OF FACT

1.  An October 1997 rating decision granted an increase, 50 
percent, rating for schizophrenia, effective March 19, 1997.  
After veteran had been issued an April 2000 notice of 
proposed rating reduction, a July 2000 rating decision 
reduced the evaluation for service-connected schizophrenia 
from 50 percent to 10 percent, effective October 1, 2000.  
The 50 percent rating for the service-connected schizophrenia 
had been in effect less than 5 years.  

2.  That rating reduction was based on an April 2000 VA 
examination that did not reveal any current psychiatric 
disorder.  

3.  The veteran's psychiatric disorder is manifested by very 
little affect, irritable mood, illogical speech, problem with 
his sentences being jumbled on occasion, and difficulty with 
tolerating interactions, but not a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.




CONCLUSIONS OF LAW

1.  The criteria for restoration of a 50 percent rating for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.130, Diagnostic 
Code 9204 (2000).

2.  The criteria for a rating in excess of 10 percent for 
schizophrenia are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic 
Code 9204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was provided this information by means of the 
discussions by the RO, and/or the Board, in rating decisions, 
a statement of the case, a supplemental statement of the 
case, in letters, and in a Board remand.  See RO decisions 
dated in April 2000 and July 2000; statement of the case 
issued in October 2000; supplemental statement of the case 
issued in January 2003; RO letters to the veteran dated in 
October 2000, March 2002, October 2002, and November 2002; 
and the Board's remand dated in June 2001.  In the above 
documents, the veteran was specifically provided notice of 
the laws and regulations governing a claim for restoration 
and a claim for an increased rating for schizophrenia.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the veteran of the information necessary to 
substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See RO decisions dated in April 2000 and July 2000; statement 
of the case issued in October 2000; supplemental statement of 
the case issued in January 2003; RO letters to the veteran 
dated in October 2000, March 2002, October 2002, and November 
2002; and the Board's remand dated in June 2001.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his service connected 
schizophrenia to help establish his restoration claim and 
increased rating claim.  The RO thereafter obtained all of 
the veteran's available and identified medical records; 
namely treatment records held by the Lebanon VA medical 
center (VAMC).  Moreover, following the Board's remand, the 
RO requested and obtained the records that the veteran had 
identified in a November 2000 letter to the Board (i.e., 
outstanding treatment records of the veteran from the Lebanon 
VAMC).  In addition, in reply to the RO's and/or the Board's 
notice to the veteran that he needed to file any evidence he 
had that could substantiate his claims, the veteran filed 
written arguments in support of his claims.  Additionally, a 
review of the record on appeal shows VA, in April 2000, 
obtained an examination of the veteran to ascertain the 
current severity of his service connected schizophrenia.  A 
review of the record on appeal also shows that the veteran 
notified VA on two separate occasions that he had no 
additional evidence to file in support of his claims.  See 
statement in support of claim received by the RO in November 
2002 and February 2003.  The Board acknowledges that a review 
of the record on appeal shows that, while the veteran was 
scheduled for a post-remand psychiatric examination, that 
examination did not take place.  Tellingly, a review of the 
record on appeal shows that, while the veteran was scheduled 
for the requested examination, the veteran, without good 
cause, failed to report for that examination.  Tellingly, the 
Court has indicated that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a veteran desires help with his claims, he must 
cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  Id.  Therefore, the 
Board finds that VA has met both parts of its notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
reconsideration of the requirements of the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for reconsideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App.  384 (1993); VAOPGCPREC 16-92.  Likewise, 
because there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of these issues, adjudication of the claims at 
this juncture may go forward because it poses no risk of 
prejudice to the veteran.  Id.

Propriety of the Rating Reduction

The veteran contends that his service-connected schizophrenia 
had not improved over time and its disability rating should 
not have been reduced from 50 percent to a 10 percent level.  

A review of the record on appeal shows that, in October 1997, 
the RO granted an increased, 50 percent, rating for 
schizophrenia under recently amended 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (undifferential type schizophrenia), 
effective March 19, 1997.  (Parenthetically, the Board notes 
that, while the schedular criteria by which psychiatric 
disabilities are rated changed effective November 7, 1996, 
because the veteran's claim for an increased rating was 
received by the RO in March 1997, after the change in law, 
his 50 percent rating was based entirely on the recently 
amended rating criteria.   See 61 Fed. Reg. 52695-52702 
(Oct. 8, 1996)).  In April 2000, the RO first proposed the 
reduction of the 50 percent rating for service-connected 
schizophrenia.  A letter advising the veteran of the reason 
for this proposal was also issued in April 2000.  In July 
2000, the RO issued a decision that implemented the proposed 
reduction and set October 1, 2000, as the effective date for 
the 10 percent rating.  In a letter dated later in July 2000, 
the RO notified the veteran of the above decision.

The provisions of 38 C.F.R. § 3.105(e) (2000) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2000) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was 
notified of the RO's intent to reduce his 50 percent rating 
by a letter dated in April 2000.  Thereafter, he was afforded 
an opportunity to have a pre-determination hearing, and given 
at least 60 days in which to present additional evidence.  
See 38 C.F.R. § 3.105(e), (h) (2000).

Final action to reduce the 50 percent rating was taken 
pursuant to § 3.105(e) in July 2000.  The veteran was 
informed of this decision by a letter dated later in July 
2000.  The reduction was made effective beginning October 1, 
2000.  Consequently, it appears that the RO did not violate 
any of the procedures required under § 3.105--the veteran was 
notified of his rights, given an opportunity for a hearing 
and time to respond, and the reduction was made effective no 
sooner than permitted ("the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final action expires").  38 C.F.R. § 3.105(e) (2000).  
It should also be pointed out that the reduction, taken 
within less than five years from the award of the 50 percent 
rating, is not governed by the provisions of 38 C.F.R. 
§ 3.344 (2000) regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c) (2000).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2 (2000).

As noted above, the RO, in October 1997, granted an 
increased, 50 percent, rating for schizophrenia under 
recently amended 38 C.F.R. § 4.130, Diagnostic Code 9204 
(undifferential type schizophrenia), effective March 19, 
1997.

Under the rating criteria that were in effect at the time of 
the October 1997 increase to 50 percent, the July 2000 
reduction, and today, Diagnostic Code 9204 provides a 
50 percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9204.  A 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  A 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency   and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  Id.  And, 
a 0 percent rating is warranted for a mental condition that 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  Id.

In the veteran's case, the original 50 percent rating was 
assigned on account of findings reported at a June 1997 VA 
examination.  Specifically, at the June 1997 VA examination, 
it was noted that the veteran, after a 14-year break, once 
again started to receive psychiatric treatment one year ago.  
His current medications included daily doses of Prozac.  As 
to the veteran's social history, he was single with two 
earlier marriages that ended in divorce and continues to live 
in the same house as his second ex-wife.  As to his 
occupational history, the veteran had worked for the United 
States Postal Service from 1984 to 1995 and was recently let 
go because of problems with absenteeism.  As to current 
adverse symptomatology, the veteran reported a problem with 
tension and anger when people yell at him, depression, poor 
but improving concentration, and no interests.  On 
examination, adverse symptomatology consisted of his 
sentences being jumbled on occasion and the veteran reporting 
that he felt that people were "trying to damage him."  
Thereafter, the examiner opined that his 

. . . assessment in that this veteran's 
original diagn[osis] of acute 
schizophrenia was based on him being too 
fearful to speak.  This also followed the 
use marijuana, cocaine[,] and alcohol.  
His symptoms of psychosis abated and were 
not seen for thirteen years to a 
bothersome level.  This would tend to be 
the course expected of a drug induced 
psychosis, where schizophrenia would tend 
to be more residuals or worsening.  He 
also has been seen for anxiety and 
paranoid feelings from 1991 and for 
depression in 1995 to 1997.  He has 
managed to keep some relationship with 
his ex-wife but tends to fear outsiders, 
co-workers more than most.  There are no 
first rank symptoms of schizophrenia.  I 
see this veteran as schizophrenia, 
chronic paranoid type, mild, with 
exacerbation due to drug induced 
psychosis in 1979 and secondary anxiety 
and major depressive disorder in the 
1990's.  His [Global Assessment of 
Functioning score] is 45 . . . His 
employability is limited by difficulty 
with tolerating interactions, 
supervisors, and co-workers, and limited 
tolerance to stress.  (Emphasis Added).

Other contemporaneous evidence found in the record on appeal 
at the time of the July 2000 RO decision consisted of records 
of the veteran found in his vocational rehabilitation claims 
file and treatment records from the Lebanon VA medical center 
(VAMC).  As to the veteran's vocational rehabilitation file, 
it showed the veteran applied for vocational rehabilitation 
in 1996 and had these benefits discontinued, effective from 
September 1996, because of a failure to show for scheduled 
testing and assessment.  Nonetheless, a review of these 
records shows the veteran showed for one counseling session 
in June 1996.  At that time, it was noted that the veteran 
was dressed casually, but cleanly, expressed very little 
affect, and answered all questions asked in a concise 
fashion.  Next, it was noted that the veteran complained of 
being easily frustrated and having a problem with anxiety.  
It was opined that his service connected psychiatric disorder 
created functional limitations and impairments.  It was also 
noted that, while the veteran had taken Prozac in the past, 
was no longer on psychiatric medication. 

As to the contemporaneous treatment records from the Lebanon 
VAMC, dated from December 1996 to January 1999, they show the 
veteran seeking treatment on two occasions for psychiatric 
disorders diagnosed as a major depressive disorder.  See VA 
treatment records dated in December 1996 and February 1997.  
Specifically, in December 1996, the veteran was sent for a 
referral because of a major depressive disorder that was 
opined to be "mild to moderate" in severity.  It was also 
noted at that time that the veteran's symptoms were 
improving.  In February 1997, it was noted that the veteran 
was on Prozac and that it was "good" in helping him deal 
with his symptoms.  Once again, the diagnosis was major 
depressive disorder. 

At a subsequent April 2000 VA examination, it was reported 
that the veteran was divorced, lived by himself, and had 
worked full time for the US Postal Service for the last 13 
years, except for a small break from 1995 to 1997.  
Thereafter, the veteran complained of feeling anxious.  Next, 
the veteran reported that he was not currently being treated 
with any psychiatric medication.  On examination, he was 
alert and oriented, the veteran had good judgment in 
reference to his illness, speech was unremarkable, mood was 
good, affect was broad ranged, thought process was clear, 
coherent, and goal directed, though content was free of any 
obsessions, compulsions, delusions, or hallucinations, there 
was no evidence of concentration or memory disturbance, there 
was no suicidal ideation, the veteran showed no psychotic 
symptoms, speech and affect were not disorganized, 
concentration and memory were good, and there were no unusual 
mannerisms or tics.  The examiner opined that, while a review 
of the record on appeal shows that the veteran may have had 
an earlier problem with a major depressive disorder, the 
veteran had not suffered from schizophrenia.  Next, it was 
opined that there were "[n]o current psychiatric diagnosis.  
Past history of major depression.  [The veteran] . . . may be 
experiencing symptoms of depression based on his history."  
His Global Assessment of Functioning (GAF) score was between 
90 and 100.

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. 3.102, which require 
that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Additionally, 
regulations provide that, when the veteran's diagnosis 
changes as his disease progresses it will be permissible to 
rate the veteran based on the severity of the new adverse 
symptomatology if the new diagnosis represents a progression 
of the prior diagnosis or correction of an error in a prior 
diagnosis and not the development of a new and separate 
condition.  See, e.g. 38 C.F.R. § 4.125 (2002).  

In this regard, a review of the record on appeal shows the 
veteran's complaints, diagnoses, or treatment for psychiatric 
disorders other than his service connected schizophrenia; 
specifically a major depressive disorder.  See VA treatment 
records dated in December 1996 and February 1997.  
Additionally, while the June 1997 VA examiner diagnosed the 
veteran with schizophrenia, the April 2000 VA examiner 
appears to have opined that the veteran's earlier diagnosis 
of schizophrenia was in error and that his medical history 
shows adverse symptomatology best diagnosed as major 
depression.  Accordingly, the Board will analyze the severity 
of the veteran's service connected psychiatric disorder as if 
it caused by all adverse psychiatric symptomatology seen in 
the record.  Also see Allen v. Principi, 237 F. 3d 1368 (Fed. 
Cir. 2001).

As previously indicated, based upon the findings at the April 
2000 VA examination, the RO in a July 2000 rating decision 
implemented the previously proposed reduction for the 
veteran's service-connected schizophrenia from 50 percent to 
a 10 percent rating.  Tellingly, the medical evidence of 
record at the time of the July 2000 reduction included a VA 
vocational rehabilitation counselor note in which it was 
opined that the veteran expressed very little affect and the 
June 1997 VA examiner's opinions that the veteran had a 
problem with his sentences being jumbled on occasion, the 
veteran's "employability is limited by difficulty with 
tolerating interactions, supervisors, and co-workers, and 
limited tolerance to stress," the veteran's psychiatric 
disorder is "mild," and his GAF score is 45.  According to 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Revised (DSM IV) a GAF score of 45 suggested his psychiatric 
disability was manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."

However, the April 2000 VA examiner found no adverse 
symptomatology when examining the veteran and opined that 
there were "[n]o current psychiatric diagnosis.  Past 
history of major depression."  Thereafter, the April 2000 VA 
examination opined that the veteran's GAF score was between 
90 and 100 suggesting that the veteran has "[s]uperior 
functioning in a wide range of activities, life's problems 
never seem to get out of hand, is sought out by others 
because of his . . . many positive qualities.  No symptoms."  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised. 

Tellingly, the Board notes that it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, we are mindful that we 
cannot make our own independent medical determinations, and 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, we must determine the weight to be accorded the various 
items of evidence in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care profession al, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465 (1994); FED. R. EVID. 601.  And a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

With the above criteria in mind, the Board finds that it will 
give more evidentiary weight to the opinion provided by the 
April 2000 VA examiner, as to the current severity of the 
veteran's psychiatric disorder, as opposed to the opinion 
provided by the earlier June 1997 VA examiner.  The Board has 
reached this conclusion because, not only does the April 2000 
VA examination provide a more contemporaneous picture of the 
current severity of the veteran's service connected 
psychiatric disorder (see Francisco v. Brown, 7 Vet. App. 55 
(1994) (when assigning a disability rating, it is the present 
level of disability which is of primary concern), but the 
findings made by the April 2000 examiner are more closely 
supported by the other clinical evidence found in the record 
- namely, the fact that neither the veteran's VA treatment 
records nor vocational rehabilitation records show more then 
periodic complaints, diagnoses, or treatment for a 
psychiatric disorder.  

Accordingly, the Board finds that neither the veteran's VA 
treatment records, vocational rehabilitation records, or the 
findings made at the veteran's most recent VA examination, 
show that his service connected psychiatric disorder caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, or equivalent adverse symptomatology.  See 
38 C.F.R. § 4.130, Diagnostic Code 9204.  Neither do they 
show that the veteran meets the criteria for a 30 percent 
rating under Diagnostic Code 9204.  Id.  In fact, the 
examiner who conducted the April 2000 VA examination found no 
evidence of any current psychiatric disorder.  Accordingly, 
the veteran did not meet the criteria for assignment of a 50 
percent disability rating for his service-connected 
schizophrenia at the time the July 2000 rating decision 
implemented the rating reduction in question.  Therefore, the 
RO's rating reduction was proper.

Increased Rating Claim

The veteran contends that his psychiatric disorder is 
manifested by increased symptomatology that causes both 
social and occupational impairment.

First, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

As reported above, the RO most recently rated the veteran's 
service connected schizophrenia as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9204.  See RO decision 
dated in July 2000.  Also as reported above, under the rating 
criteria that has been in effect since well before the 
veteran filed the current claim, the veteran will only be 
entitled to an increased, 30 percent, rating for his service 
connected psychiatric disorder if it is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2002).

Initially, the Board notes that, a review of the record on 
appeal shows that, because of the veteran's failure to show 
for his post-remand VA examination without good cause, that 
the only other contemporaneous medical evidence of record 
found in the record on appeal that has not already been 
discussed in the above restoration discussion, are treatment 
records from the Lebanon VAMC, dated from January 1999 to 
October 2002.  Tellingly, a review of these records discloses 
a single relevant treatment record dated in October 2002.  

Specifically, in that October 2002 treatment record, it was 
noted that the veteran came in because he wished to obtain 
papers related to Family Medical Leave because of problems he 
was having at work, it was reported that the veteran had 
worked at the US Postal Service for the last 16 years, and it 
was reported that he had lived alone since his divorce in 
1997.  Next, it was noted that the veteran reported that he 
had not had a problem with either hallucinations or 
depression in the last four years.  Nonetheless, recently, he 
started feeling depressed and feeling that people at work 
were against him.  On examination, it was observed that his 
mood was irritable and his speech was regular but illogical.  
Otherwise, the veteran was alert, calm, oriented, and 
cooperative, had an appropriate affect, and had neither 
homicidal nor suicidal ideation.  The diagnoses were 
adjustment disorder with depression and anxiety and history 
of schizophrenia.  The veteran refused further counseling or 
drug therapy.  Interestingly, the October 2002 record also 
noted that this was the first time the veteran had come in 
for treatment in the last two years and he had only been seen 
on two occasions in the last four years.

Initially, the Board notes that for the same reasons 
discussed above, it will rate the current severity of the 
veteran's service connected psychiatric disorder taking into 
account the veteran's complaints and/or treatment for the 
major depressive disorder and an adjustment disorder with 
depression and anxiety because the April 2000 VA examiner 
opined that the veteran's earlier diagnosis of schizophrenia 
was in error and that his medical history shows adverse 
symptomatology best diagnosed as major depression.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam); 
38 C.F.R. § 4.125 (2002).  Also, for the same reasons 
explained above, the Board will give more evidentiary weight 
to the opinion provided by the April 2000 VA examiner then 
that provided by the June 1997 VA examiner.  The Board also 
notes that it is compelled to rate the current severity of 
the veteran's service-connected psychiatric disorder based on 
the existing record because the veteran failed to report for 
the post-remand VA examination.  38 C.F.R. § 3.655 (2002).

With the above in mind, the Board finds that what is 
significant about the record on appeal is, paradoxically, 
what it does not show.  While a VA vocational rehabilitation 
counselor noted that the veteran expressed very little 
affect, one VA treatment record noted that the veteran was 
experiencing a problem with his an irritable mood and 
illogical speech, and the June 1997 VA examiner noted that 
the veteran had a problem with his sentences being jumbled on 
occasion as well as opining that the veteran's 
"employability is limited by difficulty with tolerating 
interactions, supervisors, and co-workers, and limited 
tolerance to stress," the veteran's psychiatric disorder is 
"mild," and his GAF score is 45, neither the veteran's VA 
treatment records, vocational rehabilitation records, or the 
findings made at the veteran's most recent VA examination, 
show that his service connected psychiatric disorder caused a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events) or equivalent symptoms.  See VA vocational 
rehabilitation counseling record dated in June 1996, VA 
treatment records dated from December 1996 to October 2002; 
VA examinations dated in June 1997 and April 2000.  In fact, 
the April 2000 VA examiner found no adverse symptomatology 
when examining the veteran and opined that there was "[n]o 
current psychiatric diagnosis.  Past history of major 
depression."  Thereafter, the April 2000 VA examination 
opined that the veteran's GAF score was between 90 and 100 
suggesting that the veteran has "[s]uperior functioning in a 
wide range of activities, life's problems never seem to get 
out of hand, is sought out by others because of his . . . 
many positive qualities.  No symptoms."  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Revised.  Therefore, the 
Board finds that the veteran's claim for an increased rating 
must be denied.  38 C.F.R. § 4.130 (2002).

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO.  The 
Board also recognizes that lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, his statements as to the current severity of his 
psychiatric disorder are not probative because a lay person 
(i.e., persons without medical expertise) is not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, the Board will give more weight to the objective 
medical evidence of record, as outline above, in rating the 
current severity of the veteran's service connected 
psychiatric disorder.


ORDER

Restoration of a 50 percent rating for service-connected 
schizophrenia is denied.

An increased rating in excess of 10 percent for schizophrenia 
is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

